Action to recover death benefits under a certificate of insurance on the life of plaintiff’s deceased husband. Order dismissing complaint against the Sperry Gyroscope Company, Inc., affirmed, without costs, with leave to plaintiff to plead over within ten days from the entry of the order hereon. No opinion. Order denying plaintiff’s motion to strike out the first separate and distinct defense in the answer of defendant The Travelers Insurance Company affirmed, without costs. No opinion. Close, P. J., Hagarty, Johnston, Adel and Aldrich, JJ., concur.